Exhibit 10.3

FIRST AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT

AGREEMENT

THIS FIRST AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT
(“Amendment”) is entered into as of September 28, 2015, by and among CryoLife,
Inc. (“CryoLife”), CryoLife International, Inc. (“International”) and Aurazyme
Pharmaceuticals, Inc. (“Auruzyme”, and together with CryoLife and International,
the “Borrowers”), CryoLife as Borrower Representative, the other Credit Parties
party hereto, General Electric Capital Corporation, a Delaware corporation (the
“Agent”), as administrative agent for the lenders from time to time party to the
Credit Agreement described below (collectively, the “Lenders” and individually
each a “Lender”) and for itself as a Lender and L/C Issuer, and such Lenders.

RECITALS

A. Borrower Representative, the other Credit Parties signatory thereto, the
Lenders signatory thereto from time to time and Agent are parties to that
certain Second Amended and Restated Credit Agreement, dated as of September 26,
2014 (as may be amended, supplemented, revised, restated, replaced or otherwise
modified from time to time, the “Credit Agreement”). Capitalized terms used in
this Amendment without definition shall have the meanings ascribed to such terms
in the Credit Agreement, as applicable.

B. The Borrowers have requested that Lenders amend the Credit Agreement in
certain respects and Lenders have agreed to so amend the Credit Agreement,
subject to the terms and conditions hereof.

NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter contained, and intending to be legally bound, the parties hereto
agree as follows:

A. AMENDMENTS

1. Amendment to Section 5.4. Section 5.4 of the Credit Agreement is hereby
amended by replacing subsection (b) of such Section in its entirety with the
following:

(b) extensions of credit by (i) any Credit Party to any other Credit Party,
(ii) a Borrower or any Domestic Subsidiary of a Borrower to Foreign Subsidiaries
of a Borrower not to exceed $3,000,000 in the aggregate at any time outstanding
for all such extensions of credit (including intercompany accounts receivable
owed by Foreign Subsidiaries except to the extent such intercompany accounts
receivable constitutes trade payables entered into in the ordinary course of
business) provided, if the extensions of credit described in foregoing clauses
(i) and (ii) are evidenced by notes, such notes shall be pledged to the Agent,
for the benefit of the Secured Parties, and have such terms as the Agent may
reasonably require and (iii) a Foreign Subsidiary of a Borrower to another
Foreign Subsidiary of a Borrower;



--------------------------------------------------------------------------------

B. CONDITIONS TO EFFECTIVENESS

Notwithstanding any other provision of this Amendment and without affecting in
any manner the rights of the Lenders hereunder, it is understood and agreed that
this Amendment shall not become effective, and the Borrowers shall have no
rights under this Amendment, until Agent shall have received duly executed
signature pages to this Amendment from the Lenders, Borrowers, L/C Issuer, Agent
and each Credit Party.

C. REPRESENTATIONS

Each Credit Party hereby represents and warrants to Lenders, L/C Issuer and
Agent that:

1. The execution, delivery and performance by such Credit Party of this
Amendment (a) are within such Credit Party’s power; (b) have been duly
authorized by all necessary corporate, limited liability company or limited
partnership action; (c) are not in contravention of any provision of such Credit
Party’s certificate of incorporation or bylaws or other organizational
documents; (d) do not violate any law or regulation, or any order or decree of
any Governmental Authority; (e) do not conflict with or result in the breach or
termination of, constitute a default under or accelerate any performance
required by, any indenture, mortgage, deed of trust, lease, agreement or other
instrument to which such Credit Party or any of its Subsidiaries is a party or
by which such Credit Party or any such Subsidiary or any of their respective
property is bound; (f) do not result in the creation or imposition of any Lien
upon any of the property of such Credit Party or any of its Subsidiaries other
than those in favor of Agent, on behalf of itself and the Lenders, pursuant to
the Loan Documents; and (g) do not require the consent or approval of any
Governmental Authority or any other Person.

2. This Amendment has been duly executed and delivered for the benefit of or on
behalf of each Credit Party and constitutes a legal, valid and binding
obligation of each Credit Party, enforceable against such Credit Party in
accordance with its terms except as the enforceability hereof may be limited by
bankruptcy, insolvency, reorganization, moratorium and other laws affecting
creditors’ rights and remedies in general.

3. Except as disclosed in writing to the Agent on the date hereof, both before
and after giving effect to this Amendment, the representations and warranties
contained in the Credit Agreement and the other Loan Documents are true and
correct in all material respects and no Default or Event of Default has occurred
and is continuing as of the date hereof.

D. OTHER AGREEMENTS

1. Continuing Effectiveness of Loan Documents. As amended hereby, all terms of
the Credit Agreement and the other Loan Documents shall be and remain in full
force and effect and shall constitute the legal, valid, binding and enforceable
obligations of the Credit Parties party thereto. To the extent any terms and
conditions in any of the other Loan Documents shall contradict or be in conflict
with any terms or conditions of the Credit Agreement, after giving effect to
this Amendment, such terms and conditions are hereby deemed modified and amended
accordingly to reflect the terms and conditions of the Credit Agreement

 

2



--------------------------------------------------------------------------------

as modified and amended hereby. Upon the effectiveness of this Amendment such
terms and conditions are hereby deemed modified and amended accordingly to
reflect the terms and conditions of the Credit Agreement as modified and amended
hereby.

2. Reaffirmation of Loan Documents. Each Credit Party consents to the execution
and delivery of this Amendment by all parties hereto and the consummation of the
transactions described herein, and ratifies and confirms the terms of the Credit
Agreement, that certain Guaranty and Security Agreement, dated as of March 27,
2008, reaffirmed by that certain Omnibus Reaffirmation Agreement, dated as of
October 28, 2011 and further reaffirmed by that certain Omnibus Reaffirmation
Agreement, dated as of September 26, 2014 (as amended, supplemented or modified,
the “Guaranty and Security Agreement”) and each other Loan Document to which
such Credit Party is a party with respect to the indebtedness now or hereafter
outstanding under the Credit Agreement as amended hereby and all promissory
notes issued thereunder. Each Credit Party acknowledges that, notwithstanding
anything to the contrary contained herein or in any other document evidencing
any indebtedness of any Borrower to the Lenders or any other obligation of
Borrowers, or any actions now or hereafter taken by the Lenders with respect to
any obligation of Borrowers, the Guaranty and Security Agreement (i) is and
shall continue to be a primary obligation of such Credit Party, (ii) is and
shall continue to be an absolute, unconditional, continuing and irrevocable
guaranty of payment, and (iii) is and shall continue to be in full force and
effect in accordance with its terms. Nothing contained herein to the contrary
shall release, discharge, modify, change or affect the original liability of any
Credit Party under the Guaranty and Security Agreement.

3. Acknowledgment of Perfection of Security Interest. Each Credit Party hereby
acknowledges that, as of the date hereof, the security interests and liens
granted to Agent, the L/C Issuer and the Lenders under the Credit Agreement and
the other Loan Documents are in full force and effect, are properly perfected
and are enforceable in accordance with the terms of the Credit Agreement and the
other Loan Documents.

4. Effect of Agreement. Except as set forth expressly herein, all terms of the
Credit Agreement, as amended hereby, and the other Loan Documents shall be and
remain in full force and effect and shall constitute the legal, valid, binding
and enforceable obligations of the Borrowers to the Lenders, the L/C Issuer and
Agent. The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of the Lenders under the Credit Agreement, nor constitute a waiver of any
provision of the Credit Agreement. This Amendment shall constitute a Loan
Document for all purposes of the Credit Agreement.

5. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the internal laws of the State of New York and all applicable
federal laws of the United States of America.

6. No Novation. This Amendment is not intended by the parties to be, and shall
not be construed to be, a novation of the Credit Agreement and the other Loan
Documents or an accord and satisfaction in regard thereto.

 

3



--------------------------------------------------------------------------------

7. Costs and Expenses. The Borrowers agree to pay on demand all costs and
expenses of Agent in connection with the preparation, execution and delivery of
this Amendment, including, without limitation, the reasonable fees and
out-of-pocket expenses of outside counsel for Agent with respect thereto.

8. Counterparts. This Amendment may be executed by one or more of the parties
hereto in any number of separate counterparts, each of which shall be deemed an
original and all of which, taken together, shall be deemed to constitute one and
the same instrument. Delivery of an executed counterpart of this Amendment by
facsimile transmission, Electronic Transmission or containing an E-Signature
shall be as effective as delivery of a manually executed counterpart hereof.

9. Binding Nature. This Amendment shall be binding upon and inure to the benefit
of the parties hereto, their respective successors, successors-in-titles, and
assigns.

10. Entire Understanding. This Amendment sets forth the entire understanding of
the parties with respect to the matters set forth herein, and shall supersede
any prior negotiations or agreements, whether written or oral, with respect
thereto.

[signature pages to follow]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been duly executed as of the date first
written above.

 

BORROWERS AND BORROWER REPRESENTATIVE:

CRYOLIFE, INC.

By:

 

/s/ D. A. Lee

Name:

 

David Ashley Lee

Title:

 

EVP, COO & CFO

[Signature Page to First Amendment to Second Amended and Restated Credit
Agreement]

 



--------------------------------------------------------------------------------

BORROWERS: AURAZYME PHARMACEUTICALS, INC.

By:

 

/s/ D. A. Lee

Name:

 

D. Ashley Lee

Title:

 

Executive Vice President, Chief Operating

 

Officer and Chief Financial Officer

CRYOLIFE INTERNATIONAL, INC.

By:

 

/s/ D. A. Lee

Name:

 

D. Ashley Lee

Title:

 

Executive Vice President, Chief Operating

 

Officer and Chief Financial Officer

[Signature Page to First Amendment to Second Amended and Restated Credit
Agreement]

 



--------------------------------------------------------------------------------

  AGENT, L/C ISSUER AND LENDERS:  

GENERAL ELECTRIC CAPITAL

 

CORPORATION, as Agent, L/C Issuer and sole Lender

By:

 

/s/ Daniel L. Evans

 

Its Duly Authorized Signatory

 

Daniel L. Evans

[Signature Page to First Amendment to Second Amended and Restated Credit
Agreement]

 